Citation Nr: 0111197	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  94-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1977.

The instant appeal arose from a September 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Detroit, Michigan, which denied a claim to 
reopen a claim for service connection for an anxiety 
disorder.  This case was remanded by the Board of Veterans' 
Appeals (Board) in March 1996 for further development.  In 
December 1999, the Board found that new and material evidence 
had been submitted, and, further, that the claim was well 
grounded.  The Board then remanded the case for further 
development.  The Board's 1999 decision constitutes the law 
of the case for the instant appeal as regards the new and 
material determination; thus, the Board will now proceed 
directly to an adjudication of the merits of the claim.

In a June 2000 written statement prepared on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) the appellant 
requested a hearing before a member of the Board sitting at 
the RO (Travel Board hearing).  In a July 2000 written 
statement, he indicated that he requested a live video 
conference hearing in the alternative if that change would 
result in an earlier opportunity for a hearing date.  The RO 
scheduled the hearing on March 21, 2001, and notified the 
appellant of the date, time, and location of the hearing.  
However, the appellant failed to report for the hearing, and 
neither he nor his representative has offered any explanation 
to account for the appellant's failure to appear.  Since he 
did not contact the RO to postpone the hearing, to provide a 
reason for his failure to appear or to request that his 
hearing be re-scheduled, the Board deems his request for a 
travel Board hearing withdrawn.  See 38 C.F.R. § 20.704(d) 
(2000).


FINDING OF FACT

The veteran's anxiety neurosis, if he currently has such a 
disorder, is not related to his period of active duty.
CONCLUSION OF LAW

Anxiety neurosis was not incurred in or aggravated by 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the issue in this case.  This is 
true because the VA has already fulfilled the notice and duty 
to assist requirements of the VCAA.  All relevant facts have 
been properly developed to the extent possible.  As noted 
above, this case has already been remanded twice by the Board 
for further development.  The record includes service medical 
records, VA and private treatment records, numerous VA 
examination reports, Social Security Administration (SSA) 
records, lay statements, hearing testimony provided by the 
appellant and a friend, and written statements prepared by 
the appellant and his representative.  The appellant has not 
made the VA aware of any records relevant to the present 
claim that have not been associated with the claims folder.  
Thus, as sufficient data exists to address the merits of the 
claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.

In addition, the appellant has been notified of the 
information necessary to substantiate his claim for service 
connection for anxiety neurosis.  He was advised in the 
Supplemental Statement of the Case (SSOC) dated in May 2000 
of the general requirements necessary to establish 
entitlement to service connection.  He was also advised in 
the December 1999 Board remand had the right to submit 
additional evidence and argument in support of his claim.  He 
was further advised of the VCAA and its basic provisions in a 
letter sent to him by the RO in January 2001.  Under these 
circumstances, the Board finds that adjudication of the issue 
on appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that service connection should be 
granted for anxiety neurosis which he asserts began in 
service.  The Board has reviewed all the evidence of record.  
The evidence of record includes the service medical records 
which contained diagnoses of a personality disorder with 
passive-aggressive and passive dependent traits.  An April 
1977 report of private hospitalization, which occurred while 
the veteran was still in service, noted a diagnosis of 
anxiety.  That record indicated that the veteran had been 
drinking and reported a rapid heart beat, which was not found 
on physical examination.

The veteran testified in his March 1998 hearing that he was 
treated in the summer of 1978 for anxiety and was prescribed 
Valium at the VA Medical Center (MC) in Allen Park, Michigan.  
However, several attempts to develop such records from that 
facility revealed that the veteran's only treatment there at 
that time was July 1978 treatment for a lacerated lip.  A 
July 1978 record from Pontiac General Hospital noted that the 
veteran was in a problematic relationship with his girlfriend 
and that he was experiencing emotional lability, confusion, 
loss of sleep, and increase in alcohol consumption.  Two 
suicidal gestures or attempts were also noted.  Further 
evaluation, therapy, and vocational counseling were 
recommended.  However, later records from Pontiac General 
Hospital reveal that the veteran quickly dropped out of 
therapy and was not seen again at that facility until several 
years later.

An acute anxiety reaction was noted during an October 1979 
emergency room visit to a private hospital, Pontiac 
Osteopathic Hospital, and a July 1980 VA examination 
diagnosed anxiety neurosis.  The appellant's sister reported, 
in an October 1980 written statement, that since service the 
veteran was "very tense."  During a hearing in February 
1981 the veteran testified that he had been seeing a 
psychiatrist for a year and he was taking Valium.  

Generalized anxiety disorder was diagnosed in a February 1984 
record from Pontiac General Hospital.  Written statements 
from the veteran's private physician, J. A. O'Neill, M.D., 
dated from May 1981 to April 1999 have been reviewed.  Dr. 
O'Neill stated that he had treated the veteran since 1971 and 
that the veteran had had no signs of anxiety prior to 1977.  
In a June 1988 statement, Dr. O'Neill stated that the 
veteran's condition, which he referred to as "a nerve 
psychiatric disorder" was "progressing rapidly."  Dr. 
O'Neill's records from May 1971 to October 1998 have been 
reviewed and show an assessment of schizophrenia in January 
1997.  

In a January 1999 letter, the RO asked the veteran to contact 
Dr. O'Neill in order to ask him to contact the RO to clarify 
whether his statement, that the veteran had no signs of 
anxiety prior to service, was based solely on history 
provided by the veteran or whether it was based on a review 
of his medical records.  Dr. O'Neill provided a written 
statement in April 1999 which reported "according to our 
records, [the veteran] had no sightings of anxiety disorder 
or passive aggressive traits prior to 1977."

VA treatment records include several diagnoses, including 
anxiety neurosis.  A May 1988 record noted a personality 
disorder with anxiety features.  An October 1989 record noted 
anxiety reaction.  An October 1991 hospitalization at the 
Allen Park VAMC revealed diagnoses of alcohol dependence and 
rule out alcoholic hallucinosis and alcoholic paranoia.  In 
December 1991 the veteran was diagnosed with atypical 
psychosis and a panic disorder.  A January 1993 record 
assessed schizoaffective disorder with anxiety and panic 
attacks.  An October 1996 record shows differential diagnoses 
of psychosis, not otherwise specified (NOS), versus anxiety 
disorder NOS versus a primarily Axis II disorder.  

Additional records reflected the veteran's continuing 
treatment for generalized anxiety disorder.  An October 1990 
decision of the SSA revealed that that agency had determined 
that the veteran had a generalized anxiety disorder, a 
borderline personality disorder, and alcoholism in remission.  
A June 1992 examination report in connection with a claim for 
SSA benefits revealed a diagnosis of psychiatric disorder 
with psychotic symptomatology secondary to borderline 
personality with psychopathic features.  October 1992 records 
from the SSA reveal that the veteran was determined by that 
agency to have a severe affective disorder involving 
manic/depressive behavior.  

Records from the emergency department of Pontiac Osteopathic 
Hospital diagnosed acute alleged alcohol abuse in November 
1993 and acute alcohol and medication ingestion in July 1994.  
A May 1996 written statement from I. Kernis, D.O., noted that 
he treated the veteran in March 1996 and that the veteran 
reported a long psychiatric history.  The veteran's blood 
pressure was noted to be elevated, and he was referred to 
another physician.

A 1997 evaluation prepared for the SSA by a psychiatrist, S. 
V. Fenton, M.D., revealed diagnoses of chronic 
schizoaffective disorder, rule out bipolar disorder, rule out 
organic brain syndrome secondary to head injury.  The 
veteran's girlfriend, who has known him for many years and 
resides with him, testified at his March 1998 hearing that 
she observed that the veteran could not sleep, was restless, 
and was irritable and that his condition has progressively 
worsened over the years she has known him. 

The veteran was afforded a VA examination in February 1999.  
The examiner thoroughly reviewed the record, as evidenced by 
his numerous references to specific records in the claims 
folder.  The examiner evaluated the veteran over a 40-minute 
period.  The Board acknowledges the assertions of the veteran 
and his sister that the examination was unfair and 
discriminatory and that the examination focused too much on 
the past and not the present.  However, the Board finds the 
examination report to be more than adequate as it was based 
on a lengthy evaluation period and as the examiner fully 
supported his findings.  The Board advises the veteran that 
the VA regulations state that "[i]t is . . . essential, . . 
. in the examination . . . that each disability be viewed in 
relation to its history."  38 C.F.R. § 4.1 (2000). 

The examiner provided Axis I diagnoses of alcohol dependence 
and history of alcohol induced psychotic disorder and alcohol 
induced mood disorder.  The Axis II disorder was personality 
disorder NOS.  In March 1999 the examiner wrote an addendum 
to the February 1999 examination report wherein he stated:

It cannot be determined unequivocally 
whether the "anxiety" noted at the 
Emergency Room of the Pontiac General 
Hospital in 4/5/77, was a manifestation 
of the later diagnosis of anxiety 
neurosis at VA examination of 7/22/80 and 
the February 1984 diagnosis of 
generalized anxiety disorder.  It should 
be noted however, that records reflect a 
history of chronic alcohol abuse, which 
can mimic many psychiatric diagnosis.  
The patient admitted that his heaviest 
drinking occurred in his teen years and 
during his time in the service.  The 
diagnosis of Anxiety disorder cannot 
comfortably be made with a patient 
actively using alcohol.  It is 
recommended that at least 3 months of 
sobriety be achieved with substance 
abusers prior to making an unequivocal 
diagnosis of anxiety disorder.

[The veteran] does present with a history 
of a Personality Disorder.  The axis II 
diagnosis most appropriate given his 
history is Personality Disorder NOS.

Pursuant to the Board's December 1999 remand, the same 
examiner, in January 2000, responded to specific questions 
about the veteran's psychiatric condition.  The examiner 
stated that the veteran does not suffer from generalized 
anxiety disorder or from any other psychiatric disorder.  He 
also reported that it was not likely that the diagnosis of an 
anxiety disorder noted in April 1977 was an early 
manifestation of the anxiety neurosis diagnosed at a July 
1980 VA examination and the generalized anxiety disorder 
diagnosed in February 1984.  He provided his opinion that 
April 1977 anxiety diagnosis was a manifestation of the 
personality disorder noted in the October 1977.

The most recent evidence of record indicates that the veteran 
does not currently have a psychiatric disorder.  Without 
evidence showing that a disease or disability is present, 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  However, even 
assuming that the veteran presently suffers from anxiety 
neurosis, the preponderance of the evidence does not support 
a finding that any such disorder was incurred in or 
aggravated by service.  The January 2000 opinion provided by 
the VA examiner revealed that the veteran's in-service 
anxiety was a symptom of his personality disorder.  The Board 
notes that personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2000).  Thus, service connection cannot be 
granted for a personality disorder.

The evidence in support of his claim of a relationship 
between anxiety neurosis and service are the lay statements 
and testimony from the veteran, his sister, and his 
girlfriend, and the statements of Dr. O'Neill.  As regards 
the lay statements and testimony, the Board notes that 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 95 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

As regards Dr. O'Neill's statement that the first 
documentation of nervous or psychiatric disorders started in 
1977, the Board finds that statement to be less probative 
than the findings of the VA examiner in 1999 and 2000.  This 
is so because Dr. O'Neill reported that he based his opinion 
on a review of his records; however, the VA examiner based 
his finding on a review of the entire evidence of record, 
including Dr. O'Neill's record.  Further, Dr. O'Neill's 
statement stopped short of finding that the veteran had a 
current psychiatric disorder that was incurred in service.

In short, the evidence falls short in several areas and does 
not support a grant of service connection for anxiety 
neurosis.  As discussed above, the inservice symptoms have 
been attributed to a personality disorder.  The Board finds 
that the medical evidence is insufficient evidence to link a 
current psychiatric disorder to the veteran's service.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
anxiety neurosis.



ORDER

Entitlement to service connection for anxiety neurosis is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

